Per Curiam.
— Action by R. J. Flick and H. B. Purcelle against C. V. Showalter and Nellie Showalter, his wife, to recover a real estate broker’s commission. From a judgment in favor of the plaintiffs for $105 and costs, the defendants have appealed.
The respondents have moved to dismiss the appeal, contending that this is an action at law in which the original ¿mount in controversy does not exceed the sum of $200, and that this court has no jurisdiction. The complaint as originally drawn demanded judgment in the sum of $225 and costs, *346on the theory that the respondents were entitled to a commission of 5 per cent on $4,500. On the trial the complaint was so amended as to demand only $105, or two and one-half per cent commission on $4,200. There was no contest as to the amount of the recovery, the only issue being whether the appellants were liable for any sum whatever. The record shows that the trial was had and the final judgment was entered on the complaint as thus amended. After the amendment had been made, the complaint would not have sustained a judgment for any sum in excess of $105. The amount in controversy therefore does not exceed $200, and this court has no jurisdiction.
The appeal is dismissed.